     Case 3:20-cv-00519-RDM-CA Document 11 Filed 06/15/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CARL DAVIS,                                        Civil No. 3:20-cv-519

             Petitioner                            (Judge Mariani)

      V.


WARDEN CATRICIA HOWARD,

              Respondent

                                           ORDER

      AND NOW, this       /t:1rayof June, 2021 , upon consideration of the petition for writ
of habeas corpus (Doc. 1), and for the reasons set forth in the accompanying Memorandum,

IT IS HEREBY ORDERED THAT:

      1.     The petition for writ of habeas corpus (Doc. 1) is DISMISSED for lack of
             jurisdiction.

      2.     The motion (Doc. 9) for discovery is DISMISSED as moot.

      3.     The Clerk of Court is directed to CLOSE this case.




                                           Rooert D. a
                                           United States District Judge
